Smith, J.
We are of the opinion that the record in this case does not show > that in any respect the commissioners appointed to make a partition of 1 the lands held by the parties hereto, as tenants in common, have not ¡ acted in conformity of law or in prejudice of the rights of any of the j parties, or that the testimony taken clearly showed that the partition I made was unfair or unequal. To justify us in holding, it must be man- ! ilest from the evidence that such was the case, and it does not so appear. | The order ot the common pleas court confirming the partition made l will therefore be affirmed.